DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowder et al. (US 2013/0161643).

    PNG
    media_image1.png
    290
    555
    media_image1.png
    Greyscale

(Claim 1) Crowder et al. teach a semiconductor structure, comprising:
a substrate; and

wherein widths of the n trenches gradually decrease from the width of the uppermost first trench to the width of the lowermost nth trench.
 (Claim 6) Crowder et al. teach wherein the III-V group compound layer comprises a gallium nitride layer (fig. 13C).
(Claim 7) Crowder et al. teach wherein the n trenches form a staircase structure (fig. 13C).
(Claim 8) Crowder et al. teach wherein sidewalls of the n trenches are all perpendicular to a plane where the substrate is located (fig. 13C).
(Claim 9) Crowder et al. teach wherein sidewalls of the n trenches are inclined sidewalls (fig. 13C).
(Claim 20) Crowder et al. teach wherein sidewalls of the n trenches are all perpendicular to a plane where the substrate is located (fig. 13C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (US 2013/0161643).
(Claim 4) Crowder et al. lack wherein an angle between a sidewall of each of the n trenches and a surface of the substrate ranges from 30 degrees to 90 degrees.
However, Crowder et al. teach wherein an angle between a sidewall of each of the n trenches and a surface of the substrate is less than 90 degrees for the benefit of a wider opening, making it easier to reach the underlying metallization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a range of 30 degrees to 90 degrees to widen the opening making easier to connect underlying metallization
Claim 2, 3, 10 – 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (US 2013/0161643) in view of Macelwee et al. (US 2018/0012770).

    PNG
    media_image2.png
    393
    626
    media_image2.png
    Greyscale

(Claim 2) Crowder et al. lack wherein the nth trench exposes a surface of the substrate.
However, Macelwee et al. teach wherein the nth trench exposes a surface of the substrate (402) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of  connecting the GaN transistor to the underlying silicon substrate metallization.
(Claim 3) Crowder et al. lack wherein the nth trench exposes a portion of the substrate and extends into the substrate.
However, Macelwee et al. teach wherein the nth trench exposes a portion of the substrate (402) and extends into the substrate for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of  connecting the GaN transistor to the underlying silicon substrate metallization.
(Claim 10) Crowder et al. lack wherein the substrate comprises a silicon substrate.
However, Macelwee et al. teach wherein the substrate comprises a silicon substrate (402) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of  connecting the GaN transistor to the underlying silicon substrate metallization.
(Claim 11) Crowder et al. lack wherein the n trenches penetrate the III-V group compound layer.
However, Macelwee et al. teach wherein the n trenches penetrate the III-V group compound layer (412) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).

(Claim 12) Crowder et al. teach a manufacturing method of a semiconductor structure, comprising:
providing a substrate (sapphire);
forming a III-V group compound layer (GaN) on the substrate; and
sequentially forming n trenches vertically communicating with each other in the III-V group compound layer,
wherein widths of the n trenches gradually decrease from the width of the uppermost first trench to the width of the lowermost nth trench.
Crowder et al. lack wherein the nth trench exposes a portion of the substrate.
However, Macelwee et al. teach wherein the nth trench exposes a portion of the substrate (402) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of  connecting the GaN transistor to the underlying silicon substrate metallization.
 (Claim 13) Crowder et al. lack wherein the nth trench exposes a surface of the substrate.
However, Macelwee et al. teach wherein the nth trench exposes a surface of the substrate (402) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).

(Claim 14) Crowder et al. lack wherein the nth trench extends into the substrate.
However, Macelwee et al. teach wherein the nth trench extends into the substrate (402) for the benefit of connecting the GaN transistor to the underlying silicon substrate metallization (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of  connecting the GaN transistor to the underlying silicon substrate metallization.
(Claim 15) Crowder et al. lack wherein an angle between a sidewall of each of the n trenches and a surface of the substrate ranges from 30 deg to 90 deg.
However, Crowder et al. teach wherein an angle between a sidewall of each of the n trenches and a surface of the substrate is less than 90 degrees for the benefit of a wider opening, making it easier to reach the underlying metallization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a range of 30 degrees to 90 degrees to widen the opening making easier to connect underlying metallization
(Claim 17) Crowder et al. teach wherein the III-V group compound layer comprises a gallium nitride layer (fig. 13C).
(Claim 18) Crowder et al. teach wherein the n trenches are formed in an order from the first trench to the nth trench (fig. 13C).
(Claim 19) Crowder et al. teach wherein the n trenches form a staircase structure (fig. 13C).
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 26, 2022